Citation Nr: 0212489	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-41 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to May 
1969.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO) which denied an increased rating for post-
traumatic stress disorder (PTSD) in excess of the assigned 30 
percent disability evaluation.  In March 1998, the Board 
remanded the case to the RO for additional development.  The 
RO has now returned the case to the Board for appellate 
review.

The May 2002 Supplemental Statement of the Case indicates 
that the appellant's service-connected PTSD has been 
evaluated under 38 C.F.R. § 4.130, which contemplates mental 
disorders.  Generally, the same rating criteria apply to all 
disorders listed under 38 C.F.R. § 4.130, including PTSD.  
However, the rating criteria that currently apply to mental 
disorders were amended effective in November 1996; prior to 
November 7, 1996, mental disorders had been evaluated under 
the provisions of 38 C.F.R. § 4.132.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  Here, since the date 
of the claim is January 25, 1996, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected PTSD, 
beginning in November 1996.  The appellant must be afforded 
review of the applicable rating for his PTSD disability for 
all applicable periods, under both the old and new criteria.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  A mental disorder is the appellant's only compensable 
service-connected disability.

3.  The appellant's PTSD is currently manifested by 
persistent insomnia, anhedonia, apathy, periods of depression 
with suicidal preoccupation, anger, panic anxiety attacks, 
social isolation and alienation, hypervigilance and 
hyperalert states with paranoid mistrust and startle, 
dysfunctionality with relationships and work secondary to 
angry and wild moods and temperament precipitated by frequent 
PTSD reliving experiences, GAF scores between 35 and 45 and 
the need for antidepressant and anti-anxiety medications and 
frequent psychiatric hospitalizations.

4.  It is more likely than not that the appellant's service-
connected disability is of such severity as to preclude him 
from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
his PTSD precludes him from securing or following a 
substantially gainful occupation; thus a 100 percent 
schedular rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.16(c), 4.129, 4.130, Diagnostic Code 9411 (as 
in effect prior to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that, with resolution of 
reasonable doubt in the appellant's favor, the evidence 
favors a 100 percent schedular evaluation for the appellant's 
PTSD.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the SSA and VA 
evaluations conducted in December 1994, April 1997 (with 
addenda), and April 1998, and in the reports of VA inpatient 
and outpatient treatment rendered between 1993 and August 
2001.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment. 
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for the appellant's PTSD under the 
revised regulatory criteria, and the appellant has received 
notice of the new criteria, as evidenced by the Supplemental 
Statement of the Case issued in October 1997.  The Board will 
resolve the claim under the criteria that is to the advantage 
of the appellant as per the holding in Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

According to the rating criteria in effect prior to the 
November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 
95 (1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  
Therefore, if the disorder results in either (1) ". . . 
virtual isolation in the community," (2) "[t]otally 
incapacitating psychoneurotic symptoms . . .," or 
(3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders.

The rating criteria in effect until November 1996 also 
included 38 C.F.R. § 4.16(c), which provided that total 
disability evaluations based on unemployability of the 
individual under 38 C.F.R. § 4.16(a) are not for application 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Moreover, as noted above, the 
Court had held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 Diagnostic Code 9411, are each an 
independent basis for granting a 100 percent rating.  
Therefore, if the disorder results in demonstrable inability 
to obtain or retain employment, a 100 percent schedular 
rating would be applicable.

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The appellant has been assigned a 30 percent evaluation for 
his PTSD disability.  This rating became effective in 
September 1994.  Under the provisions then in effect, this 
contemplates definite impairment in social and industrial 
adaptability.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  
The appellant's GAF score over the past several years has 
ranged from 35 to only 45 at best.

Review of the medical evidence of record reveals that the 
appellant was admitted to a VA PTSD program for treatment in 
June 1994; he was discharged in August 1994.  He reported 
being slightly hyperirritable and he admitted to nervous 
tension with underlying elements of depression.  His memory 
was judged to be intact.  His affect was in keeping with his 
mood of anxiety and tension.  He did not express any 
homicidal or suicidal ideation.  His insight and judgment 
were fair.  During the hospital course, the appellant was 
prescribed medications for insomnia, depression and anxiety.  
He was given a psychiatric diagnosis of PTSD and it was noted 
that the appellant's activities were limited by the condition 
of his illness.

The appellant has been determined to be eligible for Social 
Security Administration (SSA) disability benefits, beginning 
in July 1993, based on diagnoses of affective disorders and 
anxiety disorders.  He underwent an SSA psychological 
evaluation in December 1994.  The report from that evaluation 
indicates that the appellant was disabled on the basis of 
PTSD, major depression with psychotic features, and 
continuing difficulties with alcohol abuse.  He reported that 
he had last worked in 1993 installing switches for the 
Western Electric Company.  He described his primary 
difficulties as including depression with associated sleep 
disturbances, frequent suicidal ideation, social withdrawal 
and lack of interest.  He said he heard voices approximately 
twice a month.  His wife reported that his self-care skills 
were poor in that he typically did not want to get dressed 
and she had to remind him to bathe and shave.  On mental 
status examination, the appellant was oriented in all spheres 
and his insight and judgment were generally adequate.  
Reduced levels of consciousness were clearly evident.  Memory 
impairment was not evident.  He rambled on at great length 
about his military experiences.  Testing showed impairment of 
concentration and attention.  The examiner rendered Axis I 
diagnoses of major depression, PTSD, and alcohol abuse, as 
well as an Axis II diagnosis of a personality disorder.  He 
was felt to be unable to work currently, but possibly to be 
able to work in the future.

In December 1995, the appellant was admitted to a VA hospital 
for treatment of his PTSD with exacerbation.  He was also 
given an Axis I diagnosis of bipolar disorder.  He was 
prescribed medication for insomnia, anxiety and depression.  
He was noted to be socially and industrially impaired.  

The appellant was again hospitalized in a VA psychiatric 
facility in June 1996.  His Axis I diagnoses included alcohol 
and marijuana abuse, PTSD and bipolar disorder by history.  
On Axis V, he was given a GAF of 40-45.  He was noted to be 
unable to hold a job secondary to his emotional problems at 
this point in time.  

The appellant underwent another SSA psychological evaluation 
in April 1998.  The report from that evaluation indicates 
that the appellant reported a chronic history and current 
symptoms of PTSD with paranoia and major depression.  His 
mood was hostile, agitated and depressed.  Paranoid ideation 
was prominent.  His interpersonal difficulties were noted to 
greatly hinder employment around others.  The psychologist 
rendered Axis I diagnoses of PTSD and major depression with 
psychotic ideation, as well as an Axis II diagnosis of 
paranoid personality disorder.

More recently, the appellant was hospitalized in a VA 
psychiatric facility in June 2001, because of an Axis I 
diagnosis chronic severe PTSD in relapse.  No Axis II 
diagnosis was rendered.  The appellant's out-patient 
counselors urged him to seek in-patient treatment based on 
his symptoms of persistent insomnia, anhedonia, apathy, 
periods of depression with suicidal preoccupation, anger, 
panic anxiety attacks, social isolation and alienation, 
hypervigilance and hyperalert states with paranoid mistrust 
and startle, and dysfunctionality with relationships and work 
secondary to angry and wild moods and temperament 
precipitated by frequent PTSD reliving experiences.  He was 
given a GAF score of 35 on Axis V.  He was noted to be 
"unemployable due to chronic severe PTSD and persistent 
symptoms of severe PTSD."

In this case, the veteran's PTSD results in demonstrable 
inability to obtain or retain employment, thus supporting the 
assignment of a 100 percent schedular rating under the rating 
criteria in effect prior to November 1996. 

In the appellant's case, the clinical data show that his 
psychiatric condition has deteriorated rather than improved 
and that he suffers from serious symptoms and social and 
industrial impairment.  Since 1993, he has suffered some 
marriage difficulties and was granted Social Security 
disability benefits.  In order to remain stable and to reduce 
his insomnia, depression and other symptoms, he requires 
daily medication and should also receive psychotherapy or 
other supportive therapy.  

In the Board's opinion, the evidence clearly establishes that 
the appellant's psychiatric disability is so severe as to 
preclude substantially gainful employment.  In this regard, 
the record shows that he has not been able to maintain any 
job since 1993, that he has lost employment due to his mental 
illness, that he has had difficulty in his current marriage 
due his mental illness, and that VA psychiatrists have 
concluded that the appellant's PTSD symptomatology is a 
serious employment handicap.  The Board recognizes that the 
medical evidence of record indicates that there is overlap in 
symptomatology between the appellant's service-connected PTSD 
and his other Axis I and II diagnoses, including non-service-
connected personality disorder(s).  The Board also recognizes 
that it is only possible for medical personnel to hazard a 
guess as to how much of the appellant's symptomatology is due 
to the PTSD.  Consequently, all the disabling manifestations 
that may be due to the service-connected PTSD are considered 
in rating the disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (When it is not possible to separate the 
effects of the service-connected condition versus a 
nonservice-connected condition (such as a personality 
disorder), 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability).

Based on its review of the relevant evidence relating to the 
psychiatric disability discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
it is as likely as not the appellant is precluded from work 
by his service-connected psychiatric disability as he is by 
his other, non-service-connected impairments.  In light of 
the above, and given his need for inpatient and outpatient 
care over the years, including the need for daily 
medications, the Board concludes that it would be unlikely 
for him to be able to secure or follow a substantially 
gainful occupation.  Accordingly, a 100 percent schedular 
evaluation is warranted.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  The law essentially provides 
that VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  However, the Board finds 
that the VA has met its duty to advise and notify the 
appellant in this case.  Specifically, the appellant was 
advised and notified of the evidence necessary to establish 
higher ratings for the disability in question in the 
Statement of the Case (SOC) issued in April 1994, and in the 
Supplemental Statements of the Case (SSOC) issued in October 
1997, and May 2002.  The Board finds that the discussions in 
the rating decisions, the SOC, the SSOCs and RO letters sent 
to the appellant in effect informed him of the information 
and evidence that would needed to substantiate his increased 
rating claim and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the PTSD disability rating 
claim has been properly developed and that no useful purpose 
would be served by remanding said issue with directions to 
provide further assistance to the appellant.  There is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity with respect 
to the PTSD disability than those already of record.  The 
appellant was accorded SSA psychological evaluations of his 
PTSD in April 1998, and December 1994.  He underwent a VA 
psychiatric evaluation in 1997, and the records from his most 
recent VA psychiatric hospitalization in 2001 are in 
evidence.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the increased rating issue on appeal and that 
the duty to assist the appellant has been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to the regulations governing payment of monetary 
benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

